Citation Nr: 1621178	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-35 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of old compression fracture, L4 with arthritis (claimed as a back condition).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1957 to July 1960. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran filed a notice of disagreement (NOD) in April 2014.  A statement of the case (SOC) was provided in August 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in September 2014.

The Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing in February 2015.  A transcript of this proceeding has been associated with the claims file.

The issue of entitlement to service connection for residuals of marsupialization of pilonidal sinus was previously before the Board.  However, this issue was granted by the RO in an October 2015 rating decision and is no longer on appeal.

The issue of entitlement to service connection for residuals of old compression fracture, L4 with arthritis (back disorder) was before the Board in April 2015, at which time it was remanded for further development.  The case has now been returned to the Board for further review.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The more probative medical evidence of record shows that the Veteran's currently diagnosed low back disability is not etiologically related to an in-service fall.


CONCLUSION OF LAW

Service connection for a back disorder, to include degenerative disease of the lumbar spine with old compression fracture of L4 with arthritis, is not established.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board notes that this claim was originally adjudicated as a request to reopen a prior, final denial of entitlement to service connection for a back disorder.  VCAA notice that complied with the specific requirements for new and material evidence claims was provided in January 2014.  However, no VCAA notice has been issued with respect to the elements that are required to establish the service connection claim itself.

In any event, the record shows that the Veteran had actual knowledge as to the criteria for entitlement to service connection, as the Veteran has demonstrated actual knowledge of the elements needed to substantiate his claim.  Indeed, he has articulated his contentions throughout the course of the appeal, including at a Board hearing, and he has had a fair opportunity to participate in the appeal.  The Veteran has neither alleged nor demonstrated any prejudice and the record does not otherwise show such prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination).  The Board finds no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, obtained a medical opinion as to the etiology of the disorder, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in October 2009 and August 2015, the results of which have been included in the claims file for review.  The examinations involved a review of the claims file, and a thorough examination of the Veteran.  Therefore, the Board finds that the VA examinations and corresponding medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in February 2015.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as entitlement to service connection for a low back disorder.  See February 2015 Board hearing transcript.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  Id.  The VLJ noted the purpose of the hearing and stated the reasons for the forthcoming inquiries, and asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  Id.  In addition, the VLJ and the representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its April 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In April 2015, the Board remanded this claim, in pertinent part, for the AOJ to afford the Veteran an examination for his back disorder.  Id.  An August 2015 VA medical examination which conforms to the remand instructions has been added to the record, as well as a readjudication of the claim, which was accomplished in the October 2015 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.  In so finding, the Board acknowledges the Veteran's contention that the VA examination was inadequate.  See December 2015 statement.  The Board, however, finds that the VA examiner considered the Veteran's contentions, reviewed the claims file, and provided a medical nexus opinion based on sound medical principles.  For  these reasons, the Board finds the VA examination/opinion adequate to decide the claim. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II. Service Connection

The Veteran seeks service connection for a low back disorder, to include an old compression fracture, L4 with arthritis.

Applicable Laws

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by active duty or ACDUTRA, or for a disorder resulting from an injury incurred during a period of inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 1100, 1110, 1131 (West 2014).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  INACDUTRA includes duty required approximately two days a month.

To establish direct service connection, the record must contain: (1) evidence of a current disorder; (2) evidence of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The United States Court of Appeals for the Federal Circuit  recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among the diseases listed in section 3.309(a). 

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage, 10 Vet. App. at 496; see also Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is competent to consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043.  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id.  Instead, under 38 U.S.C.A. §§ 1154(a)  lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377  (footnote omitted).  

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology. Barr, 21 Vet. App. at 307  -09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id.  See also Savage, 10 Vet. App. at 498.

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Facts

The Veteran's enlistment physical of January 1957 shows the Veteran's spine to be normal.  Logbooks from the U.S.S. Orion for the period of October 1957 through March 1958 are silent as to any injuries, back or otherwise, concerning the Veteran.  October 1957 through January 1958 logbooks indicate that the U.S.S. Orion contended with stormy weather on multiple occasions, and the December 1957 logbook individually references the Veteran as part of a group of service members.  A separation physical of July 1960 shows the Veteran's spine to be normal.

Post-service VAMC records dated from 1997 through 2015 are rife with consistent low back pain complaints.  X-rays from March 1997 of the lumbar spine show an old compression fracture of T4 with superimposed traumatic osteoarthritis.  A September 1998 treatment record indicates "chronic pain" and notes that the Veteran "fell on back."  See also January 2001 VAMC Charleston PCC note ("C/O back pain radiating to LLE, old injury from fall while in SVC.")  VA outpatient treatment records of February 2004 show the Veteran sought treatment for low back pain "due to an old compression f[racture] and arthritis."  

A December 2004 letter from the Veteran's VA physician states that the Veteran has had ongoing complaints of low back pain.  He stated that the Veteran reported that he had a severe injury to the back while in service when he was thrown three feet and landed square on his tailbone during a storm while on board the ship.  The Veteran denied any other back injuries.  Finally, he stated that a recent X-ray showed an old severe burst fracture of L4 with bridging anterior and left sided hypertrophic changes L3-L4.  

A lumbosacral spine X-ray of December 2004 shows a remote severe probable burst fracture L4 with bridging anterior and left-sided hypertrophic changes of L3-4 and, less significantly, L4-5.  Additional VA outpatient treatment records of December 2004 show the Veteran sought treatment for ongoing low back pain.  At a health care visit in April 2005 for his lower back pain, the Veteran described the discomfort as intermittent and aching, and reported that "he has been building a shed in the back of his property and this has aggravated his back lately."

At a Travel Board hearing in June 2009 the Veteran testified that while assigned to a ship in service, he injured his back when he fell about three feet during a storm, hit his spine on a cable line and blacked out.  He also testified that he continued to have treatment after service with private physicians.  

A VA examination report of October 2009 notes that the Veteran reported a burst fracture of L4 secondary to an injury on board a ship during service in 1957.  He reported he got some treatment at sick-bay for a short time.  After a physical examination the examiner diagnosed the Veteran with degenerative disease of the lumbar spine with old compression fracture of L4 with post traumatic degenerative changes.  The examiner opined that the Veteran's degenerative arthritis of the lumbar spine with old compression fracture of L4 is less likely as not caused by or a result of the alleged in service back injury in 1957.  The examiner reasoned that he was not able to find any documentation of any back injury in the service medical records.  He further opined that the degenerative disease of the lumbar spine with old compression fracture of L4 is not caused by or the result of the pilonidal surgery performed during active duty.  He reasoned that pilonidal cysts are the result of occlusion of an anatomical congenital malformation known as pilonidal sinus.  This is a relatively common congenital malformation.  There is no documentation in the medical literature supporting a connection between the congenital malformation or its corrective surgery and degenerative disease of the lumbar spine.

VAMC records from 2009 to 2015 indicate that the Veteran has continually sought treatment for lower back pain and been prescribed pain relievers and muscle relaxers for the discomfort.  In December 2011, the Veteran underwent an x-ray for his lumbosacral spine which was compared to previous film from October 2009.  The Veteran's chronic L4 fracture was identified and noted as "basically unchanged," and "arthritic and degenerative changes throughout" were also identified.  

The Veteran was afforded a central office Board Hearing in February 2015 where he reported markedly similar contentions concerning his symptomology as raised in previous statements and his previous 2009 Board hearing.  The Veteran contends that while securing ballasts during an oncoming storm in approximately late 1957 or early 1958, he was knocked down onto his tailbone and rendered unconscious.  Two friends helped him to sick bay where he rested for some time, but no x-ray was conducted because of the lack of blood or other visible damage.  The Veteran reported that he first sought care for the pain a few years after his discharge, in the "1970's."  

The Veteran was most recently afforded a VA examination for his lower back in August 2015.  The examiner reviewed the Veteran's claims file, including the U.S.S. Orion logbooks, and conducted an in-person examination, noting 1997 diagnoses of degenerative joint disease (DJD) of the lumbar spine and an L4 compression fracture.  The examiner noted the Veteran's alleged fall during a storm while in service, and that he was never treated by a physician for the injury.  The examiner noted that the Veteran completed his final two years of service, and afterwards became a union carpenter for thirty years "lifting and climbing, carrying heavy tools and loads up ladders."  The examiner noted the Veteran's December 2011 lumbar spine x-ray and corresponding diagnoses, and after a physical examination concluded that the Veteran's lower back disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  For the rationale, the examiner noted the Veteran's report of a fall during storms documented by the ship's logs, but also identified that the Veteran did not see a physician for the "2+ years" after this incident during his first year of duty.  The examiner also noted that there was no record of any back injury in the service treatment records or on his 1960 separation examination.  The examiner noted that the first post-service documentation of a lumbar disorder is from a 1997 x-ray, following the Veteran's thirty years of carpentry work that involved carrying heavy loads of equipment.  The examiner explained that it would be "highly unusual" for a healthy 18 year old with little injury history to suffer a compression injury, as it would have been "improbable" for the Veteran to continue his remaining tour of duty with such an injury without ever seeking treatment.  The examiner concluded that it is "more likely than not" that the compression fracture first demonstrated in 1997 was "the result of trauma sustained during his 30 prior years as a union carpenter, rather than during military service."




Analysis

Regarding the first element of Shedden, the Veteran has current diagnoses of degenerative joint disease and arthritis.  See August 2015 VA examination.  Therefore, the Board finds that the first element of service connection, the existence of a current diagnosis, has been met.

Next, the Veteran must have endured an in-service injury or event.  In the instant case, the Veteran asserts that his current low back disorders are due to a fall suffered during service.  See August 2015 VA examination.  Specifically, he contends that he suffered a fall while performing his duties during a storm at some point in late 1957 or early 1958.  See February 2015 Board hearing transcript; see also August 2015 VA examination.  He is competent to report such symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact).  The Board notes that the August 2015 VA examiner also noted that the U.S.S. Orion's logbooks reflect the battering of the vessel by storms during the time period alleged by the Veteran.  See August 2015 VA examiner.  The Board finds the Veteran's account credible, especially in light of the weather troubles documented by the logbooks, and the benefit of the doubt rule will therefore be applied and doubt is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As such, the Board finds that the Veteran suffered an in-service injury and thus, the second element of service connection is met.

Lastly, the record must exhibit persuasive evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has a current disability, as such is shown by the August 2015 VA examination.  Further, it may reasonably be conceded that he was exposed to a storm while in his early period of service and suffered a fall.  What remains necessary to substantiate his claim is persuasive competent and credible evidence of a nexus between the current low back disorder and the in-service trauma. 

First, there is no medical evidence or competent and credible lay evidence that arthritis of the lumbar spine was manifested to a compensable degree in the first post-service year.  The Veteran's July 1960 separation examination revealed a normal spine and the first indication of a back disorder is from the March 1997 x-ray.  The Board finds that the diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Consequently, service connection for a low back disorder on the basis that it became manifest in service, or manifested to a compensable degree within one year of the Veteran's discharge from service is not warranted.

The analysis turns to whether the Veteran's current diagnoses may somehow otherwise be related to the Veteran's service.  The medical evidence that specifically addresses this question consists of the opinions offered in the October 2009 and August 2015 VA examinations, where both examiners found that the evidence did not demonstrate that the Veteran's current diagnoses were related to in-service injury, event, or illness.  To the extent that the December 2004 letter from the Veteran's VA physician may be construed as nexus evidence, the physician was simply restating the Veteran's reported history, rather than providing an opinion based on a review of the medical records, particularly the claims file.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to accept doctor's opinion based exclusively on claimant's recitations).  Thus, the December 2004 letter is not persuasive probative evidence of a nexus between the Veteran's back disability and service. 

The Veteran's lay statements in support of his claim have been considered, including the March 2010 statement from the Veteran's sister identifying that the Veteran suffered a back injury like her husband and has "had difficulty since that time."  The Board notes that the Veteran is competent to comment on any symptoms, such as pain, and the Veteran's sister is competent to report on her personal observations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that while the Veteran and his sister clearly believe that the Veteran has a low back disorder as a result of his time in service, as laypersons without any medical training and expertise, they are not qualified to render a medical opinion regarding the etiology of the degenerative changes affecting his lumbar spine.  In this regard, the Board finds that the determination of whether any current low back disability is a continuing chronic disease process of a low back injury noted in service as opposed to a low back disability triggered by separate and distinct post-service events is medically complex, and therefore requires medical expertise to resolve.  Moreover, any relationship between the current low back disability and symptoms of back pain experienced over the years must be established by medical evidence because back pain may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the probative medical opinion evidence has indicated that there is no relationship between the Veteran's current low back disability and a fall he experienced in service.  The medical opinion is more probative than the lay opinions, and is dispositive of the nexus question presented in this case.

The Board does not dispute the fact that the Veteran has a current diagnosis of a compression fracture, or that the Veteran experienced a fall while in service.  However, the Board finds the August 2015 VA examination to be the most probative evidence of record regarding the etiology of the Veteran's back disorder.  Importantly, in finding that a nexus to an in-service incident, event, or occurrence in the military could not be established, the VA examiner noted that such an injury to a healthy 18 year old would be highly unlikely, more so in light of the fact that the Veteran was able to complete his final two years of service without any complaints of back trouble.  The examiner also identified the Veteran's post-service carpentry work with heavy lifting as corresponding with his back pain, and this conclusion is bolstered by the evidence of record demonstrating that carpentry aggravates his back.  See April 2005 VAMC note ("he has been building a shed in the back of his property and this has aggravated his back lately.")  Thus, the examiner provided a logical rationale for why a favorable nexus opinion could not be given; the findings are instead consistent with his profession.

In summary, the most probative evidence is against the Veteran's claim for service connection on either a presumptive or direct basis.  See 38 C.F.R. §§ 3.303, 3.307(a)(3), and 3.309(a).  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for residuals of old compression fracture, L4 with arthritis, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


